Calhoon, J.,
delivered the opinion of the court.
By Laws 1906, p. 19J, cfi. 168, the legislature divided Jasper county into two judicial districts. By section 20 this act provides for the erection of a court house and jail at Bay Springs, in the new district, prescribes that the minimum and maximum cost of the court house shall be $15,000 and $25,000, the minimum and maximum cost of the jail shall be $2,000 and $3,000, and that the court house furnishings should not exceed a cost of $2,500. By section 21 of the act, the legislature saw fit to saddle the expenditures for these objects on the new district, for whose convenience it was organized, and to empower the board of supervisors to borrow money on the bonds of that district.
The very able argument of counsel for appellants fails to convince us that these provisions are ultra vires. Section 112 of the constitution is, as we think, not violated, because, as uniformly held, it is not prohibitive of local assessments for local convenience, and as to the locality the assessment is equal and uniform, and, as we all agree, the act in fact makes a new county for court purposes.

Affirmed.